DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/03/2021 has been entered.

Specification
Receipt of the amended specification dated 03/03/2021 is acknowledged and accepted.  

 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	
Claims 4, 6 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 


Regarding claim 4: 
“the opposite end” lacks proper antecedent basis.  This could be changed any number of ways to make it clear that the second compartment is on an opposite of the bottom shelf from the first compartment.
The following is recited in the claim, “the opposite end whose walls act as support to hold the bottles in between them.”
It is not clear what “whose walls” refer to.
It is not clear what “them” refers to.
In general this portion of the claim lacks clarity and should be rewritten without the use of pronouns.
“a compartment wall” in paragraph ‘b’ lacks proper antecedent basis. It is not clear if the applicant is referring to the “walls” in the third line, or a different wall.

Regarding claim 6:
 “the top edge of the wall” lacks proper antecedent basis.  

Regarding claim 7:
“referenced in claim 4” does not conform with standard US practices and should be deleted.
In the first and fourth lines, the applicant improperly uses the word “where.”  The examiner assumes the applicant means “wherein.”  The applicant is reminded that the word “where” describes a location.
Claim 4 recites “bottles”, and claim 7 goes on to recite “any bottles” and “pre-configured pump bottles.”  It is unclear a) if the claim requires the bottles to actually be installed on the organizer, or b) if “any bottles”, “bottles” and “pre-configured pump bottles” refer to the same bottles, or different bottles.
The last paragraph such that the socket holder has the second set of slots, rather than the bottom shelf.

Allowable Subject Matter
Claims 4, 6 and 7 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
  
 Response to Arguments
Applicant's arguments filed 03/03/2021 have been fully considered.
The applicant has made significant improvements to the claims, and have overcome the new matter rejections.  However, there are still several clarity issues in the claims as discussed above.  
The examiner would be open to rewriting the claims to place then in condition for allowance, if so desired by the applicant.  If the applicant is open to this, they should call the examiner to schedule an interview and discuss the details.  Primarily the examiner 

Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON M ANDERSON whose telephone number is (571)272-4923.  The examiner can normally be reached on 9-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on 571-272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DON M ANDERSON/Primary Examiner, Art Unit 3733